DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.




Information Disclosure Statement
The information disclosure statements (IDS) submitted on October 07, 2020, December 19, 2020, January 05, 2021, February 18, 2021, May 14, 2021, September 30, 2021, December 18, 2021, March 15, 2022 and July 07, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Angel (US 2015/0222977 A1).
As to claim 1, Angel discloses a headset [The headphone unit 120 on FIG. 1], comprising: 
a local communication unit [Audio device 104 on FIG. 1] which performs wireless communication within a local area [“The audio device 104 is coupled to the headphone unit 120 via a wireless link for communication of information.” Paragraph 0018]; 
right-[A first ear of the user] and left-ear [A second ear of the user] sound output units which output sound received by the local communication unit [“The headphone unit 120 includes a first earpiece 112 positionable on or in a first ear of the user, and a second earpiece 114 positionable on or in a second ear of the user.” Paragraph 0017]; and 
a sound microphone [Microphone 122 on FIG. 1] which collects sound to be transmitted from the local communication unit, wherein the right- and left-ear sound output units [“The audio input device may be referred to as a microphone, labeled as microphone 122 to transmit audio input to the first earpiece 112 and the second earpiece 114.” Paragraph 0018], 
when worn on right and left ears respectively, do not prevent outside sound [Ambient noise] from entering right and left external auditory meatus so that directions [Allow at least a portion of the ambient noise] from which the outside sound comes can be recognized with both ears as when they are not worn [“If one of the predetermined sounds is identified, the active noise cancellation and/or the desired audio content or playback provided by the audio device (e.g., audio device 104) may be interrupted or otherwise manipulated to allow at least a portion of the ambient noise to be passed to the user as if the headset was not worn.” Paragraph 0028].














Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Angel in view of  Horii (US 2012/0300956 A1).
As to claim 2, Angel discloses the headset according to claim 1, having a first and second earpiece[Paragraph 0018], but fails to disclose a cartilage conduction units.
However, Horii teaches wherein the right- and left-ear sound output units have right- and left-ear cartilage conduction units respectively [“The region (iv) in FIG. 5 illustrates a region where the side units 13 and 15 with the piezoelectric speakers 26 and 28 partially contact the respective cartilages around the external auditory canal B of the user's ear A.” Paragraph 0063], and the right- and left-ear cartilage conduction units make contact with right- and left-ear cartilage so as not to prevent outside sound from entering the right and left external auditory meatus [“A sound signal in the opposite phase of the sound collected by the microphones 27 and 29 is supplied to the piezoelectric speakers 26 and 28. This configuration ensures the noise-cancelling function, thus reducing ambient sound without covering the external auditory canals of the user H's ears.” Paragraph 0055]. 
Angel and Horii are analogous because they are all directed to sound outputting device and the ambient noise system. One of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious using the cartilage conductors describe in the headset taught by Horii in an headphone speakers such as that of Angel as suggested by Horii, for the obvious purpose of the speakers transmit sounds to the user via cartilage conduction, by combining prior art elements according to known methods to yield predictable results.

As to claim 3, Angel discloses the headset according to claim 2, wherein the right- and left-ear cartilage conduction units have shapes that fit in right- and left-ear cava conchae respectively from in front of a face [Paragraph 0015].  

As to claim 4, Angel discloses the headset according to claim 2, when worn, make contact with tragi respectively [Paragraph 0016], but fails to disclose cartilage conducting units.
However, Horii teaches wherein the right- and left-ear cartilage conduction units [Paragraph 0055]. 
Angel and Horii are analogous because they are all directed to sound outputting device and the ambient noise system. One of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious using the cartilage conductors describe in the headset taught by Horii in an headphone speakers such as that of Angel as suggested by Horii, for the obvious purpose of the speakers transmit sounds to the user via cartilage conduction, by combining prior art elements according to known methods to yield predictable results.  

As to claim 5, Angel discloses the headset according to claim 4, which, when they are worn, make contact with the tragi while preventing the tragi from bending so as to close entrances of the external auditory meatus respectively [Paragraph 0016], but fails to disclose cartilage conducting units.
However, Horii teaches wherein the right- and left-ear cartilage conduction units have concavities [Paragraph 0055]. 
Angel and Horii are analogous because they are all directed to sound outputting device and the ambient noise system. One of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious using the cartilage conductors describe in the headset taught by Horii in an headphone speakers such as that of Angel as suggested by Horii, for the obvious purpose of the speakers transmit sounds to the user via cartilage conduction, by combining prior art elements according to known methods to yield predictable results.   









Allowable Subject Matter
Claims 6-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD GAUTHIER whose telephone number is (571)272-7539. The examiner can normally be reached 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD GAUTHIER/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
July 12, 2022